Luke, J.
1. A new trial will not be granted because of alleged improper remarks made by counsel, when it does not distinctly appear from the record that the remarks were heard by the court, and when no objection was made by the opposite party and no action of the court invoked in reference to the remarks. Odell v. State, 120 Ga. 152 (47 S. E. 577), and cases cited.
2. The 2d special ground of the motion for a new trial is disapproved by the trial judge; and no error in the trial of the case is shown by the other special grounds of the motion.
3. The evidence amply authorized the defendant’s conviction of bigamy, and the trial judge, approving the verdict, properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.